F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                    JAN 12 2000
                                     TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                             No. 99-4049
 GINO CECALA,                                             (D.C. No. 97-CR-52-K)
                                                                 (D. Utah)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and BRORBY, Circuit Judges.


       The issue in this case is whether a police officer’s warrantless search of

Defendant’s suitcase, located in the open bed of his impounded pickup truck, three

hours after the initial stop of his truck, constituted a valid inventory search within the

inventory search exception to the Fourth Amendment’s warrant requirement. We

uphold the validity of the search.

                                              I.

       The relevant facts are not in dispute. Around 11:45 p.m. on December 16, 1996,



       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Officer Robert Howe of the Utah Highway Patrol (UHP) stopped Defendant Gino

Cecala’s oversized pickup truck in West Valley City, an area near Salt Lake City, due to

apparent equipment violations. Officer Howe subsequently arrested Cecala for driving

under the influence of alcohol and cocaine. Meanwhile, two additional police officers,

Craig Gaines and John McMahon, arrived on the scene to assist Howe. Officer Howe

asked McMahon to inventory the pickup (as required by UHP General Order No. 83-09)

and fill out an inventory, or impound form.1 Officer McMahon inventoried the contents

of the truck’s cab, but inadvertently failed to inventory the contents of the truck’s bed.

       Officer McMahon completed the inventory form and gave it to Officer Howe at

the scene. McMahon then left prior to the arrival of the tow truck. About two hours later,

as Howe reviewed the form with Officer Gaines, he noticed that the suitcase located in

the bed of Cecala’s pickup did not appear on the inventory. Officer Gaines phoned

Officer McMahon to inquire about the suitcase. Gaines expressed his belief that the

suitcase might contain contraband. McMahon informed him that he had forgotten to

inventory the suitcase. Gaines next phoned the privately-owned impound yard to secure

the pickup until he could inventory the suitcase. Officer Gaines arrived at the impound

yard and inventoried the suitcase approximately three hours after Officer Howe’s initial



       1
          UHP General Order No. 83-09 provides in relevant part that “[w]hen a vehicle is
taken to any police parking lot, impound lot or to any commercial storage lot, a case
number shall be assigned and a written inventory shall be made of the contents of the
vehicle, the trunk and any open or closed package, container or compartment.”

                                              2
stop of the pickup. Inside the suitcase, Officer Gaines found bundles of marijuana,

resulting in Cecala’s indictment.

       Following a suppression hearing at which all three officers testified, a United

States Magistrate Judge, in a thorough report and recommendation, recommended

denial of Cecala’s motion to suppress. The district court adopted the report and

recommendation in its entirety. Cecala entered a conditional plea of guilty to possession

of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a)(1), reserving his

right to appeal the district court’s denial of his motion to suppress. See Fed. R. Crim. P.

11(a)(2). Our jurisdiction arises under 28 U.S.C. § 1291. In reviewing the denial of a

motion to suppress, we accept the district court’s factual findings unless they are clearly

erroneous, but review de novo the court’s ultimate determination of reasonableness under

the Fourth Amendment. United States v. Ozbirn, 189 F.3d 1194, 1197 (10th Cir. 1999).

Applying this standard, we affirm.

                                             II.

       Inventory searches of impounded vehicles are a well-defined exception to the

Fourth Amendment’s warrant requirement. See United States v. Haro-Salcedo, 107

F.3d 769, 772 (10th Cir. 1997). An inventory search may be “reasonable” even though

conducted without a warrant supported by probable cause. Colorado v. Bertine, 479

U.S. 367, 371 (1987). When a vehicle is impounded, an inventory of its contents is

reasonable if undertaken in good faith pursuant to standard police procedures. South


                                              3
Dakota v. Opperman, 428 U.S. 364, 372 (1976). The reasonableness of such procedures

arises from three distinct needs: (1) protection of the owner’s property while in police

custody; (2) protection of the police against claims or disputes over lost or stolen

property; and (3) protection of the police and public from potential danger. Id. at 369.

       An inventory search “must not be a ruse for a general rummaging in order to

discover incriminating evidence.” Florida v. Wells, 495 U.S. 1, 4 (1990). Rather, an

inventory search is an administrative procedure designed to produce an inventory. United

States v. Blaze, 143 F.3d 585, 592 (10th Cir. 1998). An inventory search “undertaken in

bad faith or for the sole purpose of investigation” cannot be sustained. Bertine, 479 U.S.

at 372 (emphasis added). Accord Haro-Salcedo, 107 F.3d at 772-73. As the district court

properly noted, however, an inventory search may be justified by a legitimate inventory

purpose despite an officer’s subjective desire to uncover criminal evidence. E.g., United

States v. Frank, 864 F.2d 992, 1001 (3d Cir. 1988); United States v. Judge, 864 F.2d

1144, 1147 (5th Cir. 1989); United States v. Lewis, 3 F.3d 252, 254 (8th Cir. 1993);

United States v. Bowhay, 992 F.2d 229, 231 (9th Cir. 1993); United States v. Roberson,

897 F.2d 1092, 1096 (11th Cir. 1990).

                                             III.

       On appeal, Cecala challenges the validity of the inventory search on two grounds,

namely, that the search (1) was not conducted in compliance with existing standard police

procedures and (2) was a subterfuge for an investigative purpose. As to Cecala’s first


                                              4
contention, UHP General Order 83-09, see supra, note 1, plainly authorized the inventory

search of Cecala’s pickup at the private impound lot, including the suitcase located in the

bed of the truck. Officer McMahon initially searched the cab of the truck and prepared a

written inventory. Due to McMahon’s inadvertent failure to inventory the suitcase and

include it on the report, Officer Gaines proceeded to the lot to complete the inventory

while the pickup was still under seizure. Nothing in the mandated procedures prohibited

Gaines from completing the inventory in this manner at the later time. Despite Cecala’s

contrary assertion, Officer Gaines’ subsequent failure to add the contents of the suitcase

to the inventory list did not affect the validity of the search, for at that stage Gaines had

conducted, pursuant to proper police procedures, a valid inventory search that uncovered

illegal contraband. Officer Gaines properly listed the suitcase and its illegal contents in

his police report.

       Cecala’s second contention, that Officer Gaines undertook an unlawful

investigative search rather than a lawful inventory search, is likewise unavailing. The

district court found that Cecala’s pickup was transported to an unsecured private impound

lot in a high crime area. Because the police were responsible for the suitcase and its

contents at the lot, the need for an inventory existed to protect both the property and the

police from a claim of loss or theft. Moreover, Officer Gaines expressed belief that the

suitcase might contain contraband does not alter our conclusion that he properly

undertook an inventory search of the suitcase. While mixed motives or suspicions


                                               5
undoubtedly exist in many inventory searches, such motives or suspicions alone will

not invalidate an otherwise proper inventory search. See supra at 4.

      AFFIRMED.

                                                Entered for the Court,



                                                Bobby R. Baldock
                                                Circuit Judge




                                            6